DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-9 directed to inventions non-elected without traverse.  Accordingly, claims 5-9 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 5-9 are cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose the panel attachment structure for a wearable article manufacturing equipment that includes “the support sections being arranged between the upper panel and the lower panel, and supporting the load of the upper panel, the support sections are spacers each fixed to an intermediate part of each of the pair of pillars, the intermediate part positioned between each of the upper parts and each of the lower parts, and the spacers provide a space Δ between the lower panel and the upper panel by contacting with respective parts of a lower end of the upper panel” as recited in claim 1.
Gunderson (US 6,273,165) provides a panel attachment structure for a wearable article manufacturing equipment (Fig. 2), the equipment including: one set of a lower 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Gunderson, and thus, for at least the foregoing reasoning, Gunderson does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	2/8/22

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726